ORDER

PER CURIAM.
I-70 Truck Center, Inc. (Defendant) appeals from the judgment of the trial court finding in favor of Tallman Tire Service, Inc. (Plaintiff) on Plaintiffs claim against Defendant alleging that the wrecker truck Plaintiff had ordered from Defendant did not have the agreed-upon type of wheel lift and therefore seeking a refund of Plaintiffs down payment for the truck. The court also found in favor of Plaintiff on Defendant’s counterclaim alleging wrongful rejection of the truck and breach of contract. The trial court’s judgment is supported by substantial evidence, is not against the weight of evidence, and no error of law appears. Murphy v. Carron, 536 S.W,2d 30, 32 (Mo. banc 1976). An extended opinion would have no prece-dential value. We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).